                 Case 18-19441-EPK       Doc 132        Filed 10/09/18        Page 1 of 6



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION
         In re                                    Case No.: 18-19441-BKC-EPK

         160 ROYAL PALM, LLC,                     Chapter 11

                  Debtor.                     /

                    SECURED CREDITOR KK-PB FINANCIAL, LLC’S
                   SEVENTEENTH OMNIBUS OBJECTION TO CLAIMS

                             IMPORTANT NOTICE TO CREDITOR:
                            THIS IS AN OBJECTION TO YOUR CLAIM

        This objection seeks either to disallow or reduce the amount or change the priority
status of the claim filed by you or on your behalf. Please read this objection carefully to identify
which claim is objected to and what disposition of your claim is recommended.

       If you disagree with the objection or the recommended treatment, you must file a
written response WITHIN 30 DAYS from the date of service of this objection, explaining
why your claim should be allowed as presently filed, and you must serve a copy to Luis Salazar,
Esq. and Celi S. Aguilar, Esq. of SALAZAR LAW, LLP, 2000 Ponce de Leon Boulevard,
Penthouse Suite, Coral Gables, FL 33134 OR YOUR CLAIM MAY BE DISPOSED OF IN
ACCORDANCE WITH THE RECOMMENDATION IN THIS OBJECTION.

        If your entire claim is objected to and this is a chapter 11 case, you will not have the
right to vote to accept or reject any proposed plan of reorganization until the objection is
resolved, unless you request an order pursuant to Bankruptcy Rule 3018(a) temporarily
allowing your claim for voting purposes.

       The written response must contain the case name, case number, and must be filed with
the Clerk of the United States Bankruptcy Court.

 CLAIM       NAME OF CLAIMANT           AMOUNT OF              BASIS FOR OBJECTION AND
  NO.                                     CLAIM               RECOMMENDED DISPOSITION
    37      Zhiling Gan                   $651,304.00    This claim purportedly arises from or relates to
            c/o Edward A. Marod, Esq.                    Claimant’s alleged investment in Palm House Hotel,
            777 S. Flagler Drive                         LLLP (the “Hotel/Condo”). The Debtor has no
            Suite 500E
                                                         direct liability or obligation as to the claim asserted
            West Palm Beach, FL 33401
                                                         by Claimant and the purported investment in the
                                                         Hotel/Condo is neither a claim against nor an equity
                                                         interest in the Debtor. Further, as evidenced by the
                                                         proof of claim filed in this chapter 11 proceeding,
              Case 18-19441-EPK          Doc 132     Filed 10/09/18        Page 2 of 6



CLAIM       NAME OF CLAIMANT           AMOUNT OF            BASIS FOR OBJECTION AND
 NO.                                     CLAIM             RECOMMENDED DISPOSITION
                                                      Claimant continues to pursue causes of action
                                                      arising from or relating to the purported investment
                                                      as alleged in the action styled Lan Li, et al. v. Joseph
                                                      Walsh, et al., Case No. 9:16-cv-81871-KAM, pending
                                                      in the United States District Court for the Southern
                                                      District of Florida. Claimant’s causes of action
                                                      raised in the District Court Action have not been
                                                      adjudicated and therefore, those causes of action
                                                      against the Debtor and others remain unliquidated
                                                      and contingent. Moreover, this claim is subsumed in
                                                      Palm House Hotel, LLLP’s secured claim of $39
                                                      million and is therefore duplicative of that claim. For
                                                      these reasons, this claim should be disallowed and
                                                      stricken in its entirety.

Schedule   Zili Zhang                  $629,325.60    This Scheduled Claim [ECF Nos. 40 and 107]
  E/F      c/o Edward A. Marod, Esq.                  purportedly arises from or relates to Creditor’s
           777 S. Flagler Drive                       alleged investment in the Hotel/Condo. The Debtor
           Suite 500E                                 has no direct liability or obligation as to the
           West Palm Beach, FL 33401                  Scheduled Claim and the Creditor's purported
                                                      investment in the Hotel/Condo is neither a claim
                                                      against nor an equity interest in the Debtor. Further,
                                                      as evidenced by the Debtor's Statement of Financial
                                                      Affairs [ECF No. 1] filed in this chapter 11
                                                      proceeding, Creditor continues to pursue causes of
                                                      action arising from or relating to the purported
                                                      investment as alleged in the action styled Lan Li, et
                                                      al. v. Joseph Walsh, et al., Case No. 9:16-cv-81871-
                                                      KAM, pending in the United States District Court
                                                      for the Southern District of Florida. Creditor’s
                                                      causes of action raised in the District Court Action
                                                      have not been adjudicated and therefore, those
                                                      causes of action against the Debtor and others
                                                      remain unliquidated and contingent. Moreover, this
                                                      claim is subsumed in Palm House Hotel, LLLP’s
                                                      secured claim of $39 million and is therefore
                                                      duplicative of that claim. For these reasons, this
                                                      claim should be disallowed and stricken in its
                                                      entirety.
            Case 18-19441-EPK   Doc 132     Filed 10/09/18     Page 3 of 6




Dated: October 9, 2018          Respectfully submitted,

                                SALAZAR LAW
                                Counsel for Secured Creditor, KK-PB Financial, LLC
                                2000 Ponce de Leon Boulevard, Penthouse Suite
                                Coral Gables, Florida 33134
                                Telephone: (305) 374-4848
                                Facsimile: (305) 397-1021
                                Email: Luis@Salazar.Law
                                Email: Aguilar@Salazar.Law

                                By:     /s/ Luis Salazar
                                      Luis Salazar
                                      Florida Bar No. 147788
                                      Celi S. Aguilar
                                      Florida Bar No. 117589
              Case 18-19441-EPK           Doc 132     Filed 10/09/18       Page 4 of 6



                                        CERTIFICATION

       I HEREBY CERTIFY that on this day, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
this day on all parties identified on the Service List attached to the original hereof via transmission
of Notices of Electronic Filing generated by CM/ECF and/or U.S. mail, postage prepaid, as
indicated thereon. I have made a bona fide effort to resolve this matter without hearing, to no avail.




                                               By:      /s/ Luis Salazar
                                                       Luis Salazar
             Case 18-19441-EPK        Doc 132   Filed 10/09/18   Page 5 of 6



                                      SERVICE LIST

Electronic Mail Notice List
(Via CM/ECF)

      Heidi A Feinman Heidi.A.Feinman@usdoj.gov
      Philip J Landau plandau@slp.law,
       msmith@slp.law;blee@slp.law;pdorsey@slp.law;dwoodall@slp.law;ematteo@slp.law;epende
       rgraft@slp.law;bss@slp.law;cdraper@slp.law
      Peter J Malecki pmalecki@riccalawyers.com,
       bricca@riccalawyers.com;lkendrick@riccalawyers.com
      Edward A Marod emarod@gunster.com, dpeterson@gunster.com
      Orfelia M Mayor omayor@ombankruptcy.com,
       legalservices@pbctax.com;carmen@ombankruptcy.com;cmbk@ombankruptcy.com;omayor
       @ecf.inforuptcy.com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
      Eric S Pendergraft ependergraft@slp.law,
       dwoodall@slp.law;ematteo@slp.law;bshraibergecfmail@gmail.com;cdraper@slp.law
      Cristopher S Rapp csrapp@kelleykronenberg.com, IRGeservice@kelleykronenberg.com
      Luis Salazar Luis@Salazar.Law, Aguilar@Salazar.Law;Cabrera@Salazar.Law;Lee-
       Sin@Salazar.Law;Osorio@Salazar.Law
      Allen R Tomlinson atomlinson@jonesfoster.com, dstewart@jonesfoster.com


Manual Notice List
(Via U.S. Mail)

       Gregg H Glickstein
       Gregg H. Glickstein, P.A.
       54 SW Boca Raton Blvd
       Boca Raton, FL 33432

       David R. Miller
       David Miller and Associates, P.A.
       319 Clematis St., Suite 802
       West Palm Beach, FL 33401

       Daniel A. Hershman, Esq.
       c/o Hershman Law P.A.
       2240 Palm Beach Lakes Blvd, Suite 101
       West Palm Beach, FL 33409
      Case 18-19441-EPK          Doc 132   Filed 10/09/18   Page 6 of 6



Larry Richey, Esq.
Cushman & Wakefield
515 E Las Olas Blvd, Suite 900
Fort Lauderdale, FL 33301

Maria M Yip
Yip Associates
1001 Yamato Road, Suite 301
Boca Raton, FL 33431

Zhiling Gan
c/o Edward A. Marod, Esq.
777 S. Flagler Drive
Suite 500E
West Palm Beach, FL 33401

Zili Zhang
c/o Edward A. Marod, Esq.
777 S. Flagler Drive
Suite 500E
West Palm Beach, FL 33401
